Title: To John Adams from Ward Nicholas Boylston, 26 August 1820
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton Augt. 26th. 1820
				
				Your affectionate Letter of the 10th. Instant, was rec’d while under a second,  but more painfull relapse than the first; which reduced my Strength, flesh, & spirits so low as left me but faint hopes of recovery—I am however so far convalescent again as to walk from one Room to another & if no interveneing relapse takes place hope to be able to take the air in a few days. after a confinement to my Chamber ever Since the 12th of last Month— I regret to learn from you, that I have so little chance of my seeing my kind Friend Mr. Secretary Adams this year—another year I may be in another State of existence, where the Communications I have So long, & ardently wish’d to make to him, will be forever terminated—I had previous to the rec’t of your letter written him, and am in hopes to hear from him by next MailI am sorry to find your crops have not yielded the full promise they gave you in June—mine except in Meadow mowings wch. have from the want of rains in due season have fallen short, at least one half—and the latter part of my English Grasses have been considerably reduced from a continued drought of 5 weeks—nevertheless I have fill’d my Barns wth. hay in better condition & quality than I have had for several years—Allow me to enquire how your winter apples for family use are likely to turn out; if you have not a prospect of an ample supply you must permit me to make up in some part at least’ the deficiency, as I expect from present prospects I shall have more than I can have any occasion for the coming season.We have had our meeting to decide the Great Question? is it necessary to call a convention to revise, or alter, the Constitution wch. was determined by 85 Nays agt 5 yeas—which way other towns in this vicinity have voted, I am not yet inform’d if the majority should be in favor of calling a convention—this Town wou’d nearly unanimously choose me a delegate, & I have given them incouragement to expect, if my health wou’d permit that if chosen I wou’d accept—but its from your suggestion only that I have given it—I must be a supplicant at the footstool of you, my Solon, (as I believe you are the only surviving framer of the present Constitution) for that advice & direction in the path of my Duty—wch. to me has never been essay’d—This will be deliver’d you by a young Gentlemen an officer in the British Army & Nephew of the oldest Friend I have in England, who at his Uncles request has obtain’d a short leave of absence from his Regt at Halifax to make me a visit at this place & now returns to Boston to attend Commencement at Cambridge, & while there is desirous of paying his respects to you by a Morning call of half an Hour, if your engagements will permit you to allow him as much—And when you can find another half hour, you cannot more charitably bestow it than by a line to me with assurances of your continued health & good spirits—My own Health is feeble indeed, but that of my Daughter in law is much more hopeless, being its tho’t in a rapid decline and at her death the care of a young family of three infants the oldest 5 years & the youngest 10 months immediately divolve  on us—as my Sons health is too precarious from having rec’d two paralytick attacks, his Life I do not consider worth a weeks purchase, our Situations in this respect are Somewhat Simular—I feel most gratefully your kind Solicitude for me, & my family & with it I am cheer’d & greatly Supported under my afflictions both in Body & mindDurring my Sickness the Corporation of Harvard College have notified me it is their intention to give me an Honorary degree of Master of arts, to which I gave them a reply in the following words—“The Honor intended me by the Corporation I receive with profound respect and gratitude, but sinking into the grave (as I now appear to be) by the slow waste of a lingering disease, & increaseing weight of years, it wou’d be but administering extreme Unction to the dying; & of all vanities most vain to a man who is dead to all honors & distinctions as well as every worldly object—“It is however a great consolation to hear the Corporation have thot so favorably of my institutions, & views for the Interests of the University that they have thought me worthy of the Honor they intended me—but for the reasons here given—I must beg most respectfully to decline being more satisfied that the Question should be ask’d why? it has not been done, than why it has—”Have I given in your opinion a proper reply? I wrote as I then & still continue to feel upon the subjectMrs. Boylston desires her kindest regards & respects to you, & unites in our best remembrance to the Ladies & Judge Adams—I am most faithfully & ardently / Your affectionate Cousin—
				
					Ward Nichs Boylston
				
				
			